Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 1 of 16

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

REBECCA BLACKBURN, individually
and as Administratrix of the Estate of
Matthew C. Blackburn, deceased; and
MATTHEW R. BLACKBURN,
individually;

Plaintiffs,
Vs.
UNITED RENTALS, INC.;
UNITED RENTALS (NORTH AMERICA),
INC. a.k.a. UNITED RENTALS NORTH
AMERICA, INC.; and UNITED RENTALS
AERIAL EQUIPMENT, INC.;

Defendants.

CIVIL DIVISION

No.:Gp-19- 0O'7¢ GL
CODE:

COMPLAINT

FILED ON BEHALF OF:

Rebecca Blackburn and the Estate of
Matthew C. Blackburn, Plaintiffs
Counsel of Record for This Party:

STEWART, MURRAY & ASSOCIATES
LAW GROUP, L.L.C.

Jonathan M. Stewart, Esq.
P.A. ID# 87557

Patrick W. Murray, Esq.
P.A. ID# 90996

Devin C. O’Leary, Esq.
P.A. ID# 312544

William E. Stockey, Esq.
P.A, ID# 15581

437 Grant St., Suite 600

Pittsburgh, PA 15219
(412) 765-3345

JURY TRIAL DEMANDED

EXHIBIT

| AL

 
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 2 of 16

NOTICE TO DEFEND
You have been sued in court. If you wish to defend against the claims set forth in the following
pages, you must take action within twenty (20) days after this Complaint and Notice are served
against you, by entering a written appearance personally or by attorney and filing in writing with
the Court your defenses and objections to the claims set forth against you. You are warned that if
you fail to do so the case may proceed without you and a judgment may be entered without you
by the Court without further notice for any money claimed in the Complaint or for any other claim
or relief requested by the Plaintiff. You may lose money or property or other rights important to

you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER [OR CANNOT AFFORD ONE], GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW [TO FIND OUT WHERE YOU CAN GET LEGAL HELP}.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A
LAWYER. IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE
ABLE TO PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY
OFFER LEGAL SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO

FEE.

LAWYER REFERRAL SERVICE
The Allegheny County Bar Association
11" Floor Koppers Building, 436 Seventh Avenue
Pittsburgh, Pennsylvania 15219
Telephone: (412) 261-5555
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 3 of 16

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

REBECCA BLACKBURN, individually CIVIL DIVISION
and as Administratrix of the Estate of Matthew /
C. Blackburn, deceased; and MATTHEW NO.: GD-19- 0° TY fo ib
R. BLACKBURN;
Plaintiffs,
Vs.

UNITED RENTALS, INC.:
UNITED RENTALS (NORTH AMERICA),
INC. a.k.a, UNITED RENTALS NORTH
AMERICA, INC.; and UNITED RENTALS
AERIAL EQUIPMENT, INC.:

Defendants.

COMPLAINT

AND NOW come the Plaintiffs, Rebecca C. Blackburn, individually and as Administratrix
of the Estate of Matthew C. Blackburn, deceased, and Matthew R. Blackburn, by and through their
attorneys, STEWART, MURRAY & ASSOCIATES LAW GROUP, L.L.C., and files the within
Complaint, and in support thereof aver as follows:

I. PARTIES

1. Plaintiff, Rebecca Blackburn, is an adult individual who currently resides in
Allegheny County, Pennsylvania at 1544 Gilmore Drive, Jefferson Hills, PA 15025.

2. Plaintiff, Matthew R. Blackburn, is an adult individual who currently resides in

Allegheny County, Pennsylvania at 16 Manor View Drive, Pittsburgh, PA 15227.
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 4 of 16

3. The Defendant, United Rentals, Inc., is a Delaware corporation which maintains a
principal place of business at 4 Greenwich Office Park, Greenwich, CT 06831 operating locally
through its branch located at 601 Pittsburgh Road, Butler, Pennsylvania 16002. This Defendant is
engaged in regular, continuous, systematic and substantial business in Pennsylvania including
Allegheny County.

4, The Defendant, United Rentals (North America), Inc. a.k.a. United Rentals North
America, Inc. is a Delaware corporation which maintains a principal place of business at 5
Greenwich Office Park, Greenwich, CT 06831 operating locally through its branch located at 601
Pittsburgh Road, Butler, Pennsylvania 16002. This Defendant is engaged in regular, continuous,
systematic and substantial business in Pennsylvania including Allegheny County.

5, The Defendant, United Rentals Aerial Equipment, Inc. is a Delaware corporation
which maintains a principal place of business at 4 Greenwich Office Park, Greenwich, CT 06831
operating locally through its branch located at 601 Pittsburgh Road, Butler, Pennsylvania 16002,
This Defendant is engaged in regular, continuous, systematic and substantial business in
Pennsylvania including Allegheny County.

6. Defendants United Rentals, Inc., United Rentals (North America), Inc. a.k.a. United
Rentals North America, Inc. and United Rentals Aerial Equipment, Inc. operate collectively as
United rentals and will be referred to collectively through this Complaint as United Rentals and/or
Defendants.

7. Matthew C. Blackbur died on May 23, 2017, On July 20, 2017, Rebecca
Blackburn was appointed as the Administratrix of the Estate of Matthew C. Blackburn by the
Allegheny County Register of Wills. Rebecca Blackburn was the wife of the now deceased

Matthew C. Blackburn.
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 5 of 16

Il. JURISDICTIONAL STATEMENT

8. Jurisdiction and venue are proper in Allegheny County, Pennsylvania, as the events
in this matter occurred in Allegheny County, the United Rentals Defendants, have Pennsylvania
business addresses, the cause of action arose in Allegheny County, the Defendants engaged in
regular, continuous, systematic and substantial business in Pennsylvania including Allegheny
County, and the occurrence out of which the cause of action underlying this matter arose in
Allegheny County.

Il. FACTS

9, Matthew C. Blackburn (hereinafter referred to as “Deceased Plaintiff’), was
working as a window washer for the family business known as M and B Window Cleaning
Company. On or about May 22, 2017, M and B Cleaning Company contracted with Defendants
for the rental of an aerial lift for use in cleaning windows at 537 North Neville Street, Pittsburgh,
Allegheny County, Pennsylvania the next day.

10, On May 23, 2017, and for years prior, Deceased Plaintiff was engaged full-time as
a window washer, and had previously used aerial lifts rented from Defendants on multiple
occasions, specifically for the purpose of cleaning windows from an elevated position and
specifically used similar lifts rented from Defendants at the Neville Street address in the years
prior.

11. On or about May 23, 2017, the Defendants, by and through its agents, employees,
servants and/or the like delivered to 537 North Neville Street a JLG aerial lift, model number
860SJ-2011, in the early hours of the morning.

12. At the time that Defendants delivered the JLG aerial lift to the Neville Street

location, Defendants knew or should have known that Plaintiff would operate such equipment to
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 6 of 16

perform window washing services from an elevated position dozens of feet from the concrete
and/or asphalt below.

13. Further, because Defendants, through its agents, employees, servants and/or the
like, delivered the JLG aerial lift to the location, Defendants knew or should have known of the
close proximity to electrical lines to the building where Plaintiff would be working.

14. On information and belief, the JLG aerial lift that was delivered to the Neville Street
location that morning was brought directly to 537 North Neville Street from the home of an
employee, (believed to be) Steven Miller, an agent working on behalf of Defendants.

15. On information and belief, no inspections and/or maintenance were performed on
the JLG aerial lift following the most recent use of the lift prior to being delivered to the Neville
Street location. Alternatively, on information and belief, any inspection that did occur was
cursory, incomplete and/or incompetent, and thereby negligently performed by Defendants and/or
its agents or employs.

16. | There is no documentation of a proper inspection being done on the aerial lift in
question prior to being delivered to the Neville Street location on the date in question.

17. Upon delivery of the JLG lift to the location on May 23, 2017, witnesses present at
537 North Neville Street, noticed that the lift was functioning poorly and that its movements and
operation were spasmodic in nature, causing the lift to jerk suddenly when moving. However,
Deceased Plaintiff, Matthew C. Blackburn, was not present when the lift was delivered. This is
despite the fact that Mr. Blackburn had been present when a lift was delivered on each prior
occasion that Defendants delivered an aerial lift to a job site where he was going to use the lift for

a job.
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 7 of 16

18. On each of these prior delivery occasions, Defendants followed the protocol of
going over the aerial lift machine with Mr. Blackbum and had him sign paperwork at the time of
delivery of the aerial lift machine.

19. Despite these clear signs that the JLG aerial lift was not functioning properly and
despite Defendants’ agent, employee, or servant (who was delivering the JLG lift) having difficulty
moving the lift and getting it into gear that morning, Defendants, through its agents, employees,
servants and/or the like, decided to deliver the lift and leave the lift at the Neville Street location
knowing that Deceased Plaintiff and/or other workers would be arriving to use that same aerial lift
later that morning.

20. Despite these clear signs that the JLG aerial lift was not functioning properly and
despite having difficulty moving the lift that moming, Defendants, through its agents, employees,
servants and/or the like, did not contact Deceased Plaintiff and/or M and B Window Cleaning
Company to notify them of the improperly functioning JLG aerial lift.

21. At approximately 10:30AM on May 23, 2017, the Deceased Plaintiff was operating
the JLG aerial lift delivered by Defendants, Deceased Plaintiff was operating the lift for the proper
purpose of cleaning windows at 537 North Neville Street.

22. _ Plaintiff, Matthew R. Blackburn (Deceased Plaintiff’s Son), was working with his
Father that morning and was at the location attending to his work duties at the time.

23. While attempting to move the aerial lift, the JLG aerial lift jerked and/or lurched
without warning, causing Deceased Plaintiff and/or the lift to come into contact with an overhead
power line.

24. Upon contact with the overhead power line, the Deceased Plaintiff was struck bya

34,500-volt electrical charge.
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 8 of 16

25. Deceased Plaintiff was electrocuted and killed upon having such high voltages run
through his body (and the JLG aerial lift in question) following contact with the overhead power
line.

26. After being electrocuted, his son, Matthew R. Blackburn was forced to witness his
father lying motionless in the lift with his body and the machine smoldering for hours before the
emergency crews could finally remove Mr, Blackburn from the lift unit.

COUNT I
NEGLIGENCE -- PURSUANT TO THE SURVIVAL ACT

Rebecca Blackburn, individually and as Execuitrix of the Estate of Matthew Blackburn,
deceased, v, United Rentals, Inc., United Rentals (North America), Inc. a.k.a. United Rentals

North America, Inc, and United Rentals Aerial Equipment, Inc.

27. Paragraphs one (1) through and including twenty-six (26) are incorporated by
reference as if the same were fully set forth at length herein.

28, At all material times the Defendants were acting through their agents, employees,
servants and the like, who were in turn acting within the course and scope of their employment.

29, Defendants had a duty and responsibility to ensure that the JLG aerial lift delivered
to the Neville Street location on May 23, 2017, had been inspected for operability and maintained
in accordance with manufacturer’s specifications.

30. Additionally, Defendants had a duty to make certain that the JLG aerial lift had
been inspected based on industry standards as well as Defendants’ own policies and procedures.

31. Defendants failed to properly inspect the JLG aerial lift prior to delivering it to the
Neville Street location where it was known that Plaintiff would be operating the lift.

32. Defendants failed to properly maintain the JLG aerial lift in accordance with
manufacturer’s specifications and maintenance schedule, industry standards and Defendants’ own

policies and procedures.
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 9 of 16

33. Knowing that the Deceased Plaintiff intended to use the JLG aerial lift for
performing window washing services from an elevated position, the Defendants had a duty to
ensure the safe and normal operation of the lift to avoid injury to its user(s) including Deceased
Plaintiff,

34, Defendants breached its duty to Deceased Plaintiff by failing to provide a properly
functioning, inspected and maintained lift for use at 537 North Neville Street.

35. In addition to the above noted duties and breaches, Defendants breached its duty of

care by:
a. failing to hire appropriately trained staff:
b. failing to appropriately train the staff that was hired and/or retained;
G. allowing and/or encouraging unskilled and/or untrained individuals to

inspect and deliver JLG aerial lifts;

d. allowing an employee to take a JLG aerial lift directly from their home
to the Neville Street location in question without having a proper
inspection conducted first;

€. failing tc properly follow industry standards and failing to properly
inspect JLG aerial lifts prior to delivering them for use at job sites
including the Neville Street location in this matter;

f, failing to properly follow their policies and procedures by failing to
properly inspect JLG aerial lifts prior to delivering them for use at job
sites including the Neville Street location in this matter:

g. failing to implement proper policies and procedures to make certain
that JLG aerial lifts are not delivered for use before being properly
inspected and without making certain the lifts are functioning properly
and can be operated in a safe manner;

h. failing to maintain appropriate records, including failing to properly
document inspections of JLG aerial lifts including the one delivered
to the Neville Street address in this matter;

i. delivering a JLG aerial lift to the Neville Street location when the lift
was not functioning properly and could not be operated in a safe
manner;

j. delivering a JLG aerial lift to the Neville Street location when the lift

had not been properly maintained and upper control box (UCB) had
damage from a water ingress problem leading to: 1.) the underside of
the main lift/swing joystick and the top of the electronic module unit
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 10 of 16

(EMU) were rusty and in poor condition; 2.) debris was entering the
UCB including a broken cable tie, leaves and dirt particles; and 3.) the
controls were compromised from water and rust entering the UCB.
All three of which negatively impacted the functionality of the JLF
aerial lift;

k, delivering a JLG aerial lift to the Neville Street location when the lift

with holes in the boots on the UCB joysticks and missing screws on
the drive/steer joystick;

l. delivering a JLG aerial lift to the Neville Street location when the lift
with water ingress into the 12 volt contro! box leading to the machine
controls functioning in unexpected and improper movements;

m. delivering a JLG aerial lift to the Neville Street location without
providing proper familiarity training;

n. delivering a JLG aerial lift to the Neville Street location and leaving
the improperly functioning lift under and/or near high voltage power
lines;

0. delivering a JLG aerial lift to the Neville Street location and leaving

the improperly functioning lift without following the proper protocol
including a review of the machine with the renter and documentation
of the renter’s receipt of the machine;

p. delivering a JLG aerial lift to the Neville Street location when the lift
had damaged hoses which had been taped instead of properly repaired
or replaced; and

q. delivering a JLG aerial lift to the Neville Street location when the lift
had not been repaired and maintained in accordance with
manufacturer’s instructions per ANSI A92.5-2006.

36. Asa direct and proximate result of the aforesaid failure to inspect and maintain the
JLG aerial lift in question, Matthew C. Blackburn, suffered extreme pain and shock, was
electrocuted, was severely burned by the electrical current, and lost his life.

37. In causing the aforementioned injuries, the Defendants knew, or should have
known, that Matthew C. Blackburn would or could suffer such harm. Despite this knowledge,
Defendants accepted money to deliver a dangerous machine near high voltage power lines without

properly inspecting and maintaining the machine first.
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 11 of 16

38. Additionally, Defendants knew the machine wasn’t operating properly when
Defendants’ agents, employees servants and/or the like had difficulty operating the machine upon
delivery that morning.

39, Despite this knowledge, Defendants recklessly proceeded to leave the aerial lift at
the job site for Matthew C. Blackburn and/or other workers to use near dangerous high voltage
power lines. Nobody from the window company was present at this delivery to go over the
machine with Defendants and/or sign for the machine and more importantly, nobody from the
window company was present at delivery to witness the difficulty Defendants were having moving
the aerial lift to deliver it.

40. The Defendants’ actions did not follow proper protocol and the conduct was
outrageous, willful, wanton and exhibited a deliberate and reckless indifference to others including
Matthew C. Blackbum’s health and well-being.

41. The Defendants’ conduct justifies an award of punitive damages, so as to make an
example of them and encourage others not to repeat the Defendants’ conduct.

42, Matthew C. Blackburn did not bring a claim for the aforementioned injuries during
his lifetime.

WHEREFORE, Rebecca Blackburn, as Administratrix of the Estate of Matthew C.
Blackburn, deceased, respectfully requests that judgment be entered in her favor, and against
Defendants, in an amount in excess of, and not within, the jurisdictional arbitration limits of the

Allegheny County Court of Common Pleas.
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 12 of 16

COUNT Ik
WRONGFUL DEATH

Rebecca Blackburn, individually and as Executrix of the Estate of Matthew Blackburn,
deceased, v. United Rentals, Inc., United Rentals (North America), Inc. a.k.a. United Rentals

North America, Inc. and United Rentals Aerial Equipment, Inc.
43. Paragraphs one (1) through and including forty-two (42) are incorporated by

reference as if the same were fully set forth at length herein.

44, As a direct and proximate result of the Defendants’ negligence, Matthew C.
Blackbum suffered grave injuries and death.

45. Plaintiff, Rebecca Blackburn, Administratrix of the Estate of Matthew C.
Blackburn, deceased, brings this action on behalf of the Estate of Matthew C. Blackburn, under
and by virtue of the Pennsylvania Judiciary Act 42 Pa.C.S. §8301, known as the Wrongful Death
Act (“Act”), to recover ali damages legally appropriate thereunder.

46. Upon present information and belief, the Wrongful Death Act (“Act”) beneficiaries
are:

1 Rebecca Blackburn (wife); and

ii. Decedent’s Children: Matthew R. Blackburn (Son), Haley L. Blackburn
(Daughter), and Blake A. Blackburn (Son).

47. The persons entitled by law to recover damages for Matthew C. Blackburn’s death
have sustained the following damages: the cost of medical services and supplies incident to the
treatment and subsequent death of Matthew C. Blackbur; the cost of funeral and burial expenses
occasioned by the death of Matthew C. Blackburn; the amount of money Matthew C. Blackburn
would have received until he would have reached his life expectancy; the loss of value of all

services, assistance, comfort, companionship and society of Matthew C. Blackburn past, present
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 13 of 16

and future; the expenses of the administration of the Estate of Matthew C. Blackburn; and such
other losses and damages recoverable by law or statute.

WHEREFORE, Rebecca Blackburn, as Administratrix of the Estate of Matthew C.
Blackburn, deceased, respectfully requests that judgment be entered in her favor, and against
Defendants, in an amount in excess of, and not within, the jurisdictional arbitration limits of the
Allegheny County Court of Common Pleas.

COUNT III

NEGLIGENCE - NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
Matthew R. Blackburn, individually v. United Rentals, Inc., United Rentals (North America),

inc, a.k.a. United Rentals North America, Inc. and United Rentals Aerial Equipment, Inc.

48. Paragraphs one (1) through and including forty-seven (47) are incorporated by
reference as if the same were fully set forth at length herein.

49. At all material times the Defendants were acting through their agents, employees,
servants and ihe like, who were in turn acting within the course and scope of their employment.

50. Defendants’ negligence as described above and throughout this Complaint are
hereby incorporated in this Count.

51. As a direct and proximate result of the aforesaid negligence relating to the JLG
aerial lift in question, Matthew R. Blackbum was forced to witness his father, Matthew C.
Blackburn, suffer extreme pain and shock, electrocution, being severely burned by the electrical
current, and witness his death.

52. Additionally, the lift remained in the air for an extended period of time as Matthew
R. Blackburn suffered looking on at the horrific scene where his father remained electrocuted,

smoldering, burned and killed, all the while, being able to see his Father’s face not knowing for

certain, his Father’s health status until emergency crews could finally lower the lift and confirm
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 14 of 16

that Matthew C. Blackburn had, in fact, passed away. These events caused immediate shock and
severe emotion distress.

53. Matthew R. Blackburn has suffered, from the first moment of witnessing the
tragedy of his Father’s death, and, still to this date suffers, from severe emotional distress,
depression, sadness, shock and the like.

54. In causing the aforementioned injuries, the Defendants knew, or should have
known, that Matthew R. Blackburn would or could suffer such harm.

55, The Defendants’ conduct was outrageous, willful, wanton and exhibited a
deliberate and reckless indifference to Matthew R. Blackburn’s health and well-being.

56. The Defendants’ conduct justifies an award of punitive damages, so as to make an
example of them and encourage others not to repeat the Defendants’ conduct.

WHEREFORE, Matthew R. Blackburn, respectfully requests that judgment be entered in
his favor, and against Defendants, in an amount in excess of, and not within, the jurisdictional
arbitration limits of the Allegheny County Court of Common Pleas.

Respectfully submitted:

Ee

Sondtjan M) Stewart, Esq.
Patrick W. Murray, Esq.
Devin C. O’Leary, Esq.
Attorneys for Plaintiffs
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 15 of 16

VERIFICATION
I, REBECCA BLACKBURN, verify that the statements made in the foregoing pleading
are true and correct to the best of my knowledge, information and belief.
i understand that false statements herein are made subject to the penalties of 18 Pa.C.S. §

4904 relating to unsworn falsification to authoriti

Date: 5 \2.0 WA rt?

(Plaintiff)

  
Case 2:19-cv-00760-MJH Document 1-2 Filed 06/26/19 Page 16 of 16

VERIFICATION
1, MATTHEW R. BLACKBURN, verify that the statements made in the foregoing
pleading are true and correct to the best of my knowledge, information and belief.
I understand that false statements herein are made subject to the penalties of 18 Pa.C.S. §

4904 relating to unswom falsification to authorities,

Date: 3: 30 -Ja/9 WAL ahther K. bi k—

MATTHEW R. BLACKBURN (Plaintiff)
